The plaintiff appealed from the ruling of the trial court in excluding the evidence offered on his behalf and directing a verdict in favor of the defendant railroad company, whereby he was denied a recovery of damages for a personal injury sustained when he was caused to fall while walking at night across the railroad tracks immediately north of the depot in the City of Crystal Springs where the line of railroad extends north and south and is intersected by a 50-foot street which is paved up to the outermost steel rail on each side of the tracks and extends east and west over the crossing where it was filled in with a cinder-like substance, over which pedestrians would cross, using indiscriminately a space 12 or 15 feet in width, including that which represented the connecting link of the concrete sidewalk, which extended as far as the rails from each direction.
The proof in the case discloses that the railroad company had been engaged in the work of excavating and removing all of the cinders and other like substance from on and between the cross-ties at the crossing for the purpose of replacing the same with slag or other material, and, presumably, to also replace such cross-ties as were *Page 793 
found to be unsafe, if any. Therefore, in order that the general public using the street might be warned of the fact that the crossing was undergoing repairs or reconstruction, which had not been completed at the time of the accident, the railroad company barricaded the street by placing a wooden structure or railing extending all the way across the same at a distance of 40 or 50 feet from the railroad tracks on both the east and west side thereof. On these barricades were stationed lights, which are shown by the photographs in the record now before us to be toledo torches, commonly used at night on similar construction jobs to warn the public that the thoroughfare is undergoing repair.
As heretofore stated, the approach to the crossing for pedestrians from either direction until they get to the outermost steel rail of the double track system and switch line is by means of a concrete sidewalk which was left intact. Then extending across all three of the tracks there was at the time of the accident a hard surfaced passage way left for the use of pedestrians, and which according to the photographs is apparently of the same width as the concrete walk leading to the same from each side as one approaches the crossing.
Of course it is not contended, for obvious reasons, that there was any duty imposed by law on the railroad company to place a guard rail on each side of this pedestrians' walk extending across the tracks from east to west in order to prevent a person from walking off into the area where the cinders, etc., had been removed from around the cross-ties. But the ground of alleged negligence relied on is the failure of the defendant to have the premises lighted at or on the crossing so as to give additional warning to that furnished by the lighted barricade then extending across the entire width of the street as aforesaid where it approached the crossing from each direction; this alleged duty being based upon the fact that the custom had been prior thereto that pedestrians would use a much wider space than the supposed sidewalk when crossing *Page 794 
the tracks at that place. It should be kept in mind, however, that the duty required of the railroad company was that the crossing be maintained in a reasonably safe condition for a person who is exercising reasonable care for his own safety under all of the circumstances at the time complained of. Applying this rule to the case before us, we are unable to say that the trial court was in error in holding as a matter of law that the lighted barricade heretofore referred to constituted a sufficient warning of the probable danger. Moreover, the principle was announced on good authority in the case of Graves et al. v. Johnson, 179 Miss. 465,176 So. 256, and in the companion case of Graves et al. v. Hamilton, 184 Miss. 239, 184 So. 56, that when one is sufficiently warned that a public thoroughfare is under construction or undergoing repairs, he should exercise a vigilant caution and keep a constant lookout for dangers incident to the progress of the work. This rule is sound, and was followed and reaffirmed in the case of Myers v. Sanders et al., 194 So. 300,189 Miss. 198, wherein it was held, in substance, that it is not required, in the exercise of reasonable care under such circumstances, that barricades should be placed around or in front of obstructions or other like situations of danger that may be found within the space included between other nearby barricades which are sufficient in themselves to warn a motorist that he should reasonably expect to encounter to his own detriment such impediments to safe travel if he should fail to exercise reasonable care for his own safety by keeping a constant lookout and a vigilant caution as he proceeds within the condemned area. The rule there announced should apply with equal reason to a pedestrian.
In the instant case, due notice was afforded to pedestrians under the circumstances hereinbefore stated to apprise them of the fact that the crossing was not open at that time for indiscriminate use as it had been theretofore, and that one leaving the route or path provided for pedestrians would do so at his peril, after passing the *Page 795 
lighted signals of warning hanging on the barricade across the street along which he was then walking. By remaining within the limits of this pathway, those who accompanied the plaintiff along the way home that evening were able to cross the tracks in safety.
While the facts here involved are different from those existing in the cases hereinbefore referred to, the case is nevertheless controlled by the legal principle therein stated; and consequently, there was no determinative issue of fact in serious dispute to be submitted to the jury for decision. Wherefore, the peremotory instruction in favor of the defendant was properly granted.
Affirmed.